Citation Nr: 0027863	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the adverse administrative review decision of the 
Vocational Rehabilitation and Counseling (VR&C) Officer 
regarding the proposed vocational rehabilitation plan was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse in September 1999 and Appellant in May 
2000


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986 and July 1987 to September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The veteran's service-connected disabilities include a 20 
percent evaluation for a low back disorder with disc bulge at 
L4-5; a 10 percent evaluation for right shoulder tendonitis; 
a 10 percent evaluation for right ankle injury with traumatic 
arthritis; and a noncompensable rating for bruxism.  A 
combined disability rating of 40 percent is in effect.  

At a hearing before the undersigned in May 2000, the veteran 
testified that he wished to withdraw his appeal for an 
evaluation in excess of 20 percent for the low back disorder.  
His testimony was subsequently reduced to writing, and 
constitutes a valid withdrawal of his appeal.  38 C.F.R. 
§ 20.204 (1999) (a claimant may withdraw a substantive appeal 
at any time prior to a Board decision).
REMAND

Factual Background

In this case it has been determined that the veteran is 
entitled to vocational rehabilitation benefits, but he is 
appealing the an adverse decision of the VR&C on 
administrative review of the proposed vocational 
rehabilitation plan for employment services authorized 
through the Oakland, California, RO.  This determination was 
made in April 1999.  

Specifically, he argues that he needs additional computer 
training to get suitable employment.  The VR&C administrative 
review determined that such training was unnecessary, in that 
his work experience of 10 years in the medical arena, in 
addition to his education, qualified him for suitable 
employment.  

At a September 1999 personal hearing, the veteran and his 
wife testified in support of his claim.  He reported 
aggravation of his service-connected disabilities at his past 
jobs.  He indicated that he had minimal computer knowledge 
and usage.  

Correspondence in the claims file sent to the veteran 
subsequent to a September 1999 personal hearing reflects that 
the VA had reconsidered its position with regard to providing 
the veteran additional training/education to qualify for 
suitable employment.  It was noted that VA would capitalize 
on his already acquired medical skills and provide training 
to render him qualified for sedentary/light work within the 
medical arena.  Some job options were listed, and it was 
noted that these programs were designed to include computer 
courses.  The VA requested that the appellant withdraw his 
previous notice of disagreement (NOD) and concur with the 
services being authorized for additional exploration.  He was 
to indicate his decision as to 1) whether he wanted to 
withdraw his NOD and engage in meaningful vocational 
exploration with his contract service provider in the 
recommended areas of consideration or, 2) not withdraw his 
NOD as he did not concur with the recommended areas of 
consideration.  The record does not reflect that the veteran 
responded to this correspondence.  

At a videoconference hearing before the undersigned in May 
2000, the veteran testified that he most recently worked in a 
blood bank.  He related difficulties in performing the duties 
of that job which included bending, stooping, and squatting.  
His employer made modifications to accommodate his 
disabilities only when he had a statement from his doctor.  
He had lost time at work due to his physical problems.  He 
noted that he had received a letter that included some job 
offers with computer training, but he felt that he needed 
computer training to get a decent job that paid well.  He 
noted that he was trying to get out of the medical field.  He 
felt that he needed an AA degree just to get his "foot in 
the door" for an entry-level type of computer position.  He 
requested that his claim be remanded for further 
consideration.  

At the hearing he submitted an April 2000 VA medical record 
in which the examiner noted that the veteran continued to be 
seen for musculoskeletal problems to include pain in the low 
back, right shoulder, and right ankle.  The examiner noted 
that he had examined the veteran in September 1999 and 
February 2000 and that he continued to have pain control 
problems in these areas.  Given the chronic pain that the 
veteran had suffered from over the past 10 years which was 
aggravated by the veteran's current employment as a 
phlebotomist, the physician recommended that the veteran be 
retrained for work that was sedentary.  

The Board concludes that additional development is needed 
prior to further disposition of the appellant's claim.  The 
Board will also order readjudication of the appeal of the 
VR&C Division's decision to deny a proposed vocational 
rehabilitation plan involving computer training under 
38 C.F.R. § 21.98(b) (1999).  The statement of the case 
issued to the veteran cites only to 38 C.F.R. §§ 21.1, 21.47, 
and 21.51 as the legal basis for the RO's actions.  All of 
the cited regulations pertain to the initial determination of 
the claimant's need for vocational rehabilitation; a process 
which was competed years ago.  It appears to the Board that 
the controlling regulations in this case are 38 C.F.R. 
§§ 21.92, 21.94, 21.96, and 21.98.  The VR&C division must 
review this case under the correct legal criteria and 
correctly inform the appellant of those criteria if his claim 
continues to be denied.  See Bernard v. Brown, 4 Vet App 384 
(1993); see also Marsh v. West, 11 Vet. App. 468 (1998).  
Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  Upon completion of the evidentiary 
development, the RO should ensure that 
the veteran's claim has been reviewed 
under the proper legal criteria, 
including 38 C.F.R. §§ 21.92, 21.94, 
21.96, and 21.98.  If the benefits sought 
continues to be denied, he should be 
furnished with a supplemental statement 
of the case that contains the provisions 
of those regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



